 



 



Exhibit 10.10

 

[ex10-10_logo.jpg]

Argonaut Insurance Company

Deliveries Only:

225 W. Washington, 24th Floor

Chicago, IL 60606

United States Postal Service:

P.O. Box 469011, San Antonio, TX 78246

 

Bond No. SUR00220555

 

CONTINUATION CERTIFICATE

 

In consideration of Seventeen Thousand and No/100 ($17,000.00) dollars renewal
premium, the term of Bond No. SUR00220555 in the amount of Six Hundred Twenty
Three Thousand Nine Hundred Forty Six and 20/100 dollars ($623,946.20), issued
on behalf of Real Goods Energy Tech, Inc. d/b/a Real Goods Solar, Inc., as
Principal, whose address is 360 lnterlocken Blvd., Broomfield, CO 80021, in
favor of BAL Solar Portfolio I, LLC, as Obligee, whose address is 50 California
Street, Suite 280, San Francisco, CA 94105, in connection with a certain EPC
Agreement dated June 16, 2012 for the Williamstown Solar Project is hereby
extended to December 31, 2016, subject to all covenants and conditions of said
bond.

 

This certificate is designed to extend only the term of the bond. It does not
increase the amount which may be payable thereunder. The aggregate liability of
the Company under the said bond together with this certificate shall be exactly
the same as, and no greater than it would have been, if the said bond had
originally been written to expire on the date to which it is now being extended.

 

Signed, sealed and dated: October 13, 2015

 

    Argonaut Insurance Company         By: /s/ Joseph R. Poplawski     Joseph R.
Poplawski, Attorney-in-Fact

 

 

 

  

AS-0085120

 

Argonaut Insurance Company

Deliveries Only: 225 W. Washington, 24th Floor

Chicago, IL 60606

United States Postal Service: P.O. Box 469011, San Antonio, TX 78246

 

POWER OF ATTORNEY

 

KNOW ALL MEN BY THESE PRESENTS: That the Argonaut Insurance Company, a
Corporation duly organized and existing under the laws of the State of Illinois
and having its principal office in the County of Cook, Illinois does hereby
nominate, constitute and appoint: 

Lars LaBere, Jessica Mann, Joseph R. Poplawski

 

Their true and lawful agent(s) and attorney(s)-in-fact, each in their separate
capacity if more than one is named above, to make, execute, seal and deliver for
and on its behalf as surety, and as its act and deed any and all bonds,
contracts, agreements of indemnity and other undertakings in suretyship
provided, however, that the penal sum of any one such instrument executed
hereunder shall not exceed the sum of:

$39,000,000,00

 

This Power of Attorney is granted and is signed and sealed under and by the
authority of the following Resolution adopted by the Board of Directors of
Argonaut Insurance Company:

 

"RESOLVED, That the President, Senior Vice President, Vice President, Assistant
Vice President, Secretary, Treasurer and each of them hereby is authorized to
execute powers of attorney, and such authority can be executed by use of
facsimile signature, which may be attested or acknowledged by any officer or
attorney, of the Company, qualifying the attorney or attorneys named in the
given power of attorney, to execute in behalf of, and acknowledge as the act and
deed of the Argonaut Insurance Company, all bond undertakings and contracts of
suretyship, and to affix the corporate seal thereto."

  

IN WITNESS WHEREOF, Argonaut Insurance Company has caused its official seal to
be hereunto affixed and these presents to be signed by its duly authorized
officer on the 18th day of July, 2013.

 

[ex10-10_seal1.jpg]   Argonaut Insurance Company     by: /s/ Joshua C. Betz  
Joshua C. Betz, Senior Vice President

 

STATE OF TEXAS

COUNTY OF HARRIS SS:

 

On this 18th day of July, 2013 A.D., before me, a Notary Public of the State of
Texas, in and for the County of Harris, duly commissioned and qualified, came
THE ABOVE OFFICER OF THE COMPANY, to me personally known to be the individual
and officer described in, and who executed the preceding instrument, and he
acknowledged the execution of same, and being by me duly sworn, deposed and said
that he is the officer of the said Company aforesaid, and that the seal affixed
to the preceding instrument is the Corporate Seal of said Company, and the said
Corporate Seal and his signature as officer were duly affixed and subscribed to
the said instrument by the authority and direction of the said corporation, and
that Resolution adopted by the Board of Directors of said Company, referred to
in the preceding instrument is now in force.

 

IN TESTIMONY WHEREOF, I have hereunto set my hand, and affixed my Official Seal
at the County of Harris, the day and year first above written.

 

[ex10-10_seal2.jpg] /s/ Kathleen M. Meeks (Notary Public)

 

I, the undersigned Officer of the Argonaut Insurance Company, Illinois
Corporation, do hereby certify that the original POWER OF ATTORNEY of which the
foregoing is a full, true and correct copy is still in full force and effect and
has not been revoked.

 

IN WITNESS WHEREOF, I have hereunto set my hand, and affixed the Seal of said
Company, on the 15th day of October, 2015.

 

[ex10-10_seal3.jpg] /s/ Sarah Heineman Sarah Heineman, VP-Underwriting Surety

  

THIS DOCUMENT IS NOT VALID UNLESS THE WORDS ARGO POWER OF ATTORNEY AND THE
SERIAL NUMBER IN THE UPPER RIGHT HAND CORNER ARE IN BLUE, AND THE DOCUMENT IS
ISSUED ON WATERMARKED PAPER. IF YOU HAVE QUESTIONS ON AUTHENTICITY OF THIS
DOCUMENT CALL (210) 321-8400.

 

 

 